Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 19 July 2021 has been fully considered.

Applicant argues:
	Applicant added new limitations “wherein the sloping base extends from an end wall of the wave receiving channel, the wave receiving channel being at least partly defined by opposing first and second side walls, the sloping base and the end wall, and wherein the wave receiving channel has a channel resonant frequency at least partly defined by the sloping base, the first and second side wails and the end wall” and argued that the applied references including Ruiz, Pawsey, Catlin and Laub do not disclose those new limitations.

Examiner’s response:
	The Examiner agrees and withdraws the rejections based on Ruiz, Catlin and Pawsey, but not the rejections based on Laub.  Even though Laub discloses intake gates 6 as argued by Applicant, if intake gates 6 are closed as shown in figure 1, then the gates form an end wall that meets the claimed limitations.  Note said intake gates 6 are not always open.  And when the gates 6 are closed, the claimed invention is met.  For apparatus claims, the reference only needs to teach the structures and that the structures are capable of performing the functions.  Note MPEP 2114  II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) . Thus, the rejections based on Laub has been maintained.

	Furthermore, a new ground of rejections has been made based on another prior art already of record, CN 101498273 (Chunyi).

35 USC 102(a1) rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 44-46, 50-51, 55, 58, 62-65 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2008/0088132 (Laube).
Regarding independent claims 44, 58, 62, 65, Laube discloses a wave energy extractor comprising a floating body (1, 16, figure 2) having a wave receiving channel (formed between the walls 5 and more dividing walls between gates 6), the wave receiving wherein the sloping base extends from an end wall of the wave receiving channel, the wave receiving channel being at least partly defined by opposing first and second side walls, the sloping base and the end wall, and wherein the wave receiving channel has a channel resonant frequency at least partly defined by (he sloping base, the first and second side wails and the end wall”, if intake gates 6 are closed as shown in figure 1, then the doors form an end wall that meets the claimed limitations.  Note said intake gates 6 are not always open.  And when the gates 6 are closed, the claimed invention is met.  For apparatus claims, the reference only needs to teach the structures and that the structures are capable of performing the functions.  Note MPEP 2114  II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 50-51, figure 1 clearly discloses more than 2 wave channels (between walls 5 and dividing walls), walls 5 and other dividing walls form first, second, and third walls.
Regarding claim 51, note the rejection of claims 45-46 above.
Regarding claim 55, wave extractor 9 is a type of wave energy dissipater.
Regarding claims 62-65, note the tether anchored to the ground (figure 2).  
Regarding claim 63, note the rejection of claims 45-46.

Claim(s) 44-46, 55, 58, 66 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by CN 101498273 (Chunyi).
Regarding independent claims 44, 58, 62, 65, Chunyi discloses a wave energy extractor comprising a floating body (1, figures 2, 4) having a wave receiving channel (formed between the walls 100, 101), the wave receiving channel having a sloping base (102 and control board 11) and a wave receiving opening (between walls 100, 101), both the sloping base 11 and the wave receiving opening being provided between opposing first and second side walls 100, 101, wherein at least part of the sloping base 11 extends beneath a still water surface in a still water rest position.  Regarding the new limitations “wherein the sloping base extends from an end wall of the wave receiving channel, the wave receiving channel being at least partly defined by opposing first and second side walls, the sloping base and the end wall, and wherein the wave receiving channel has a channel resonant frequency at least partly defined by (he sloping base, the first and second side wails and the end wall”, figures 2, 4 of Chunyi clearly discloses a solid back wall and two side walls 100, 101.  
Regarding new independent claim 66, since the control board 11 can be adjusted to control the angle, it’s clear that the control board can be adjusted to the specifically claimed 50-degree angle.
Regarding claims 58, 45-46, and the resonance of wave is used to generate energy through energy extractor (movements of gears 50, 51, energy converter 7).
Regarding claim 55, wave extractor 7 is a type of wave energy dissipater.
35 USC 103(a) rejections

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 47-49, 57, 66, are rejected under 35 U.S.C. § 103(a) as being unpatentable over CN 101498273 (Chunyi).  Chunyi discloses all the claimed subject matter as set forth above in the rejection of claim 44, but does not disclose the specific size, angle, mean period as claimed.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing size, angle, and mean period in these claims involves only change of forms/proportions/degrees of the claimed elements, or the result of “routine optimization”.  Since Chunyi clearly discloses the same wave energy extractor with wave channels, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the specific size, angle and mean period as claimed in Chunyi for the purpose of achieving equivalent power output based on the specifically set length, angle, and mean period.  

Claims 50-51 are rejected under 35 U.S.C. § 103(a) as being unpatentable over CN 101498273 (Chunyi) in view of US 2008/0088132 (Laub). Chunyi discloses all the claimed subject matter as set forth above in the rejection of claim 44 except for a third sidewall to form a second wave receiving channel.  Laube discloses in his figure 1 more than 2 wave channels (between walls 5 and dividing walls), walls 5 and other dividing walls form first, second, and third walls.  It would have been obvious to provide a third wall in Chunyi to form a second wave receiving channel as taught by Laub for the purpose of generating extra energy through said second wave receiving channel.

s 53-54, 56 are rejected under 35 U.S.C. § 103(a) as being unpatentable over CN 101498273 (Chunyi) in view of US 2015/0210362 (Ruiz). Chunyi discloses all the claimed subject matter as set forth above in the rejection of claim 44 except for two wave receiving channels extending in two different directions with a joint.  Ruiz discloses in figures 3, 5, 6, that 2 wave channels 5 face opposite directions from the central wave energy extractor 18 with a joint. It would have been obvious to provide an opposite channel in Chunyi to form a second wave receiving channel with a joint as taught by Ruiz for the purpose of generating extra energy through said second wave receiving channel.

Claims 59-65 are rejected under 35 U.S.C. § 103(a) as being unpatentable over CN 101498273 (Chunyi) in view of US 7525212 (Catlin). Chunyi discloses all the claimed subject matter as set forth above in the rejection of claim 44, but does not teach: 1) the wave properties measuring steps as claimed in claims 59-61, and 2) the hull tethered to ground anchor as claimed in claims 62-65. Catlin discloses from column 9, line 34 to column 10, line 37 to calculate or measuring the wave properties at various times, locations, then average out the wave properties including time, speed, period, height/length before installing/deploying the wave energy extractor system as claimed in claims 59-61, and the tether 118 anchored to the ground (column 9, lines 24-27) as claimed in claims 62-65.  It would have been obvious to employ the wave measuring steps in Catlin in the system of Chunyi for the purpose of improving the efficiency of energy output due to better adjusted positions due to the measurement, and to provide .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Conclusions

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/3/2021